Citation Nr: 0010668	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
October 1976.

In communication of August 1998, the veteran and his 
representative claimed that there was clear and unmistakable 
error in the March 1993 rating action which denied service 
connection for diabetes mellitus.  This issue has not been 
addressed and is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran has not alleged any error of fact or law in the 
March 1998 determination by the RO.  


CONCLUSION OF LAW

There criteria for dismissal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§ 20.200 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reflects that service connection for 
diabetes was denied in October 1978.  The veteran filed a 
notice of disagreement with this action and was given a 
statement of the case.  No substantive appeal was filed.  In 
April 1984, the veteran attempted to reopen his claim.  The 
denial was confirmed in letters from the RO in June 1984 and 
October 1984.  In 1992, the veteran submitted additional 
evidence.  By rating action of January 1993, it was 
determined that new and material evidence had not been 
submitted to reopen. the claim.  Upon submission of 
additional evidence, the RO apparently reopened and reviewed 
the veteran's claim and denied service connection in November 
1993.  The veteran was notified of this determination but did 
not file a timely appeal. 

In August 1997, the veteran indicated that he believed that 
new and material evidence had been submitted to support his 
claim.  In a March 1998 rating decision, the RO denied 
reopening the veteran's claim for service connection for 
diabetes mellitus.  In communication of August 1998, the 
veteran's representative wrote that there was "no problem 
with the March 10, 1998 rating decision based on the evidence 
provided."  Instead of addressing the most recent rating 
decision, it was contended that a November 1993 rating 
decision which also denied reopening the claim for service 
connection of diabetes mellitus, contained clear and 
unmistakable error.  That claim has never been addressed and, 
as noted above, is referred to the RO for appropriate action 
above.  The RO issued a statement of the case with regard to 
the issue of whether new and material evidence had been 
submitted in August 1998. 

In December 1998 the veteran filed a VA Form 9 Substantive 
Appeal, in which indicated (by checking the appropriate box 
provided) that he wanted to appeal all of the issues listed 
on the statement of the case.  In the portion of the VA Form 
9 which asks "Why I think the VA decided my case 
incorrectly," he indicated the issue to be "Service 
connection for diabetes mellitus."  The veteran's 
representative filed a VA Form 1-646 on the veteran's behalf, 
also in December 1998, which reiterated the contentions 
regarding clear and unmistakable error in the November 1993 
rating decision.  

The August 1998 communication did not express dissatisfaction 
or disagreement with the March 1998 rating decision and did 
not seek to contest the result or request appellate review 
thereof.  As such, it did not constitute a valid NOD.  While 
the subsequent VA Form 9 was received within one year of the 
mailing of the March 1998 rating decision, which raises the 
possibility that it could be considered as a notice of 
disagreement, it does not indicate disagreement with the 
March 1998 determination with regard to whether new and 
material evidence was submitted.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.   An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed substantive appeal.  

The appellant clearly indicated that he did not take issue 
with the March 1998 rating action and that the issue he 
wished to have considered was that of clear and unmistakable 
error in the 1993 rating action which denied service 
connection for diabetes.  Accordingly, the Board does not 
have jurisdiction to review the appeal certified and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


- 2 -



- 2 -


